DETAILED ACTION
Claims 1-6, 8-13, and 15-26 are pending, and claims 1-6, 8-13, and 25-26 are currently under review.
Claims 15-24 are withdrawn.
Claims 7 and 14 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/04/2021 has been entered.

Response to Amendment
The amendment filed 8/04/2021 has been entered.  Claims 1-6, 8-13, and 15-26 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112 rejection previously set forth in the Final Office Action mailed 4/14/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional application No. 62/708,546, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, claims 2-4 further recite refractory metals other than Ta (ie. Hf, etc.).  However, refractory elements other than Ta are not disclosed in the aforementioned provisional application, such that the examiner cannot consider the instant claims (which can include refractory elements other than Ta) to have sufficient support in the aforementioned provisional application absent concrete reasoning to the contrary. Therefore, the instant claims 2-4 will not receive priority benefit from the aforementioned provisional application.

Claim Interpretation
The examiner interprets the term “acceptable for a “GAP” magnet as recited in claim 13 to be met by any magnet material having a high energy product as would have been recognized by one of ordinary skill.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-13, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. alone or alternatively further in view of Sagawa et al. (US 4,047,982).
Regarding claim 1, Yamashita et al. discloses a Ce-Co-Cu-Fe alloy system [p.1 ln.12-13]; wherein said alloy system can have an exemplary composition as seen in table 1 below and determined by the examiner [tables 1-2, sample 14].  The alloy system of Yamashita et al. can also have a broad composition as also in table 1 below [p.1 In.31, p.2 In.38-41].  The examiner notes that the composition of Yamashita et al. reasonably meets the limitations of Ce, Co, Cu, and a refractory element as claimed.  
Yamashita et al. does not expressly teach the feature of the alloy being a “casting” and having a “heat treated cast microstructure containing…” as claimed.  However, the examiner notes that this feature is a product-by-process 
Accordingly, the examiner notes that Yamashita et al. does not expressly teach this feature of casting.  However, the examiner submits that this feature would have been expected to be present or would have naturally flowed from the alloy of Yamashita et al. as will be explained below.  Specifically, the instant application discloses developing the aforementioned feature by subjecting the alloy to a series of solution heat treatments at 1000 to 1100 degrees C and aging at 400 to 450 degrees C [p.8 spec.].  These processing parameters are utilized in order to achieve the claimed feature and obtain desirable magnetic properties of BHmax values of 7 to 15 MGOe and Br values from 4 to 8 kG, among other properties [p.9, table4 spec.].

Since Yamashita et al. discloses a similar alloy composition of Ce, Co, Cu, and a refractory element (see above) as well as a heat treatment method that overlaps with the method of the instant specification as shown above, the examiner submits that a similar feature of refractory metal-containing laminas as claimed would have been expected or would have naturally flowed absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145.  The examiner’s position is further bolstered by the similar magnetic properties of BHmax from 10 to 14 MGOe and Br of about 7500 G, which the examiner recognizes to be the same benefit as disclosed by applicant above [table1].
In view of the above points, it is not apparent to the examiner as to what specific structure would be specifically imparted by casting that is not already present in the powder metallurgy structure of Yamashita et al., especially in view of the similar magnetic properties obtained by Yamashita et al. as shown above.
Alternatively, Yamashita et al. does not expressly teach forming the alloy by casting.  However, the examiner submits that this feature would have been obvious in view of the teachings of the prior art.  Specifically, Sagawa et al. discloses that it is known to manufacture Co-rare earth permanent magnet alloys by either casting or sintering [col.1 ln.54-60].  In other words, Sagawa et al. expressly teaches casting and sintering as art recognized equivalents that are 
Regarding claim 9, Yamashita et al. discloses a Ce-Co-Cu-Fe alloy system [p.1 ln.12-13]; wherein said alloy system can have an exemplary composition as seen in table 1 below and determined by the examiner [tables 1-2, sample 14].  The alloy system of Yamashita et al. can also have a broad composition as also in table 1 below [p.1 In.31, p.2 In.38-41].  The examiner notes that the compositions of Yamashita et al. overlap with and are substantially close to the instantly claimed composition such that prima facie evidence of obviousness exists.  See MPEP 2144.05(I).
Specifically regarding the closeness of the exemplary composition of Yamashita et al., the examiner submits that the disclosed Ce, Co, and Cu amounts of 17.1 atom percent, 71 atom percent, and 9.3 atom percent are substantially close to the instantly claimed Ce, Co, and Cu ranges such that 
Specifically regarding the broadly disclosed composition of Yamashita et al., the examiner notes that an example of said overlap is achieved when the amounts of Ce, Co, Cu, and Ta are selected to be 28 mass percent (14.7 atom percent), 49 mass percent (61.1 atom percent), 10 mass percent (11.5 atom percent), and 5 mass percent (2 atom percent), respectively.  
Table 1.
Element (wt.%)
Claim 9 (at.%)
Yamashita et al. (sample 14) (at.%)
Yamashita et al. broad (wt.%)
Ce
13 – 16.6
Approx. 17.1
28 – 38
Co
38 – 70
Approx. 71
Balance
Cu
10 – 30
Approx. 9.3
5 – 17
Fe
10 – 20
Approx. 17.1
0 – 20
Refractory metal
0.1 – 3
Ta & Hf: 0.3
0.2 – 5


Regarding claims 2-5 and 25-26, the aforementioned prior art discloses the alloy of claim 1 (see previous).  The examiner notes that the compositions of 
Regarding claims 6, 8, and 10-11, the aforementioned prior art discloses the alloy of claims 1 and 9 (see previous).  Yamashita et al. does not expressly teach a crystal structure or Cu-enriched/Co-depleted regions as claimed, or a bimodal structure having refractory metal-containing laminas in a single crystal or polycrystalline matrix as stated above.  
However, the examiner submits that these features would have been expected or would have naturally flowed from the alloy of Yamashita et al. because Yamashita et al. discloses an overlapping or close composition in addition to a manufacturing method overlapping with that of the instant invention (see above).  See MPEP 2112 & MPEP 2145.  In particular, the claimed Cu-enriched/Co-depleted regions are disclosed by applicant to be affected by the aforementioned heat treatment of the instant specification [p.27 spec.], which is also performed by Yamashita et al. as stated above.
Therefore, the examiner submits that a similar alloy crystal structure having Cu-enriched/Co-depleted regions and refractory metal-containing laminas relative to that as claimed would have been expected in the alloy of Yamashita et al. absent concrete evidence to the contrary.  Again, the examiner’s position is 
Regarding claim 12, the aforementioned prior art discloses the alloy of claim 1 (see previous).  The examiner notes that the recitation of “subjected to a solution temperature followed by…” is a product-by-process limitation which, upon further consideration, is not considered to impart any further patentably distinct structure to the claimed alloy that would not already be present in the disclosure of Yamashita et al. absent concrete evidence to the contrary.  See MPEP 2113.  Thus, the examiner reasonably considers the suggested alloy of Yamashita et al. and Endo et al. to meet all of the claimed limitations of claim 12.  
Nonetheless, as stated previously, Yamashita et al. expressly teaches steps of solution heat treatment and subsequent heating (ie. aging) [p.2 ln.53-56].
Regarding claim 13, the aforementioned prior art discloses the alloy of claim 1 (see previous).  As stated previously, Yamashita et al. teaches Br and BHmax values that overlap with the instantly claimed range, such that the alloy of Yamashita et al. is reasonably considered to be a “gap” magnet and such that prima facie obviousness exists.  See MPEP 2144.05(I).  Yamashita et al. further teaches Hc values of approximately 5 kOe (approximately 0.5 T as determined by the examiner) [table1].
.

Response to Arguments
Applicant's arguments, filed 8/04/2021, regarding the rejections over Yamashita et al. have been fully considered but they are not persuasive.
Applicant argues that the method of Yamashita et al. utilizes powder processing, which is different from the instant claims and does not achieve the claimed structure.  The examiner cannot concur.  
Firstly, as stated in the previous and current office actions, the examiner submits that “casting” and “cast microstructure” are product-by-process limitations which are not considered to impart any further structural limitations that are not already present in the disclosure of Yamashita et al.  The examiner’s position is bolstered by the similar magnetic properties obtained in Yamashita et al.  
Secondly, although applicant alleges that the powder processing of Yamashita et al. fails to obtain the claimed microstructure, the examiner cannot 
Applicant further argues that the disclosure of Yamashita et al. teaches away from the instant claims.  The examiner cannot concur.  Specifically, it is noted that nowhere does Yamashita et al. particularly criticize or discredit forming the magnetic alloy by casting vs. powder metallurgy.  Thus, the examiner cannot concur with applicants’ mere conclusory remarks absent concrete evidence to the contrary.
Applicant then argues that example 14 of Yamashita et al. fails to meet the claimed composition of claim 9.  In response, the examiner again notes that the rationale in relying upon sample 14 was obviousness based on closeness or ranges.  See MPEP 2144.05(I).  Thus, applicants’ arguments are moot because they do not pertain to the previous or current rejections.
Applicant’s arguments are further moot in view of the new grounds of rejection made in view of Sagawa et al.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734